Title: Romance writer trademarks use of “Cocky” in a book title, sends out C&amp;Ds and shitstorm ensues.
Question:
Answer #1: I've been following this casually on twitter. It's a real shitstorm.
Answer #2: [More info here.](https://the-digital-reader.com/2018/05/05/cockygate-faleena-hopkins-has-registered-a-trademark-on-cocky-and-is-using-it-to-threaten-other-romance-authors/)

[Or here.](https://ohnotheydidnt.livejournal.com/110694831.html)

Hashtag Cockygate is the relevant hashtag to watch the shit unfold.Answer #3: This is the biggest drama to hit the romance world since 2008 when [Cassie Edwards got caught plagiarizing a journal article about black-footed ferrets.](http://smartbitchestrashybooks.com/2008/01/author_of_idefenders_i_magazine_article_responds_in_inewsweek_i/)Answer #4: Is this actually enforceable? It sounds insane. Answer #5: It doesn't stop anyone else from using Cocky as an adjective in a title or anywhere else. Specifically, you can't use it in a name for an e-book series of downloadable books (see official TM description  below). I doubt she actually has a lawyer backing up her claims to exclusive use in any title. Also, she's a moron.

"IC 009. US 021 023 026 036 038. G &amp; S: A series of downloadable e-books in the field of romance. FIRST USE: 20160616. FIRST USE IN COMMERCE: 20160616"